Title: By Peter Hinrich Tesdorpf: Poem, [April? 1769]
From: Tesdorpf, Peter Hinrich
To: Franklin, Benjamin


Lubek A[pril?] 1769
Upon the unvaluable Contrivance, of Mr. Francklin, k: to carry of the Lightening.

Hail! thou art blessed! said lately the Moon to the Earth, Thy Wish was for a Francklin, and Heaven granted him to be. He arose, that Godlike Man, and delivered thy Seat, like the Happiness of the Angels from the danger of Lightening. He surmounts the limits to make discoveries, and fetters Nature, when Lightening and Thunder are roaring in the Clouds. Mankind having been hitherto discouraged by doubts, had never reflected seriously enough upon the importance of the Matter, till at last thy FRANCKLIN chosen by God for that purpose, has executed the greatest action, that ever was done upon Earth! What dost thou wish more, to fulfill thy Wishes? What can be added to the removal of thy Trouble? Nothing, replied the Earth, but still one Francklin more, to secure us for the Power of Death.
by Peter Henry Tesdorpf
 
[In another hand:] Translation of German Verses
